Citation Nr: 0842202	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  03-10 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative changes of the right knee.

2.  Entitlement to a separate compensable rating for 
instability due to degenerative changes of the right knee.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a right navicular bone fracture ("right wrist 
disability").

4.  Entitlement to service connection for a bilateral hip 
disorder, as due to the veteran's service-connected 
degenerative changes of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from October 1978 to 
October 1982.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from May and September 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.

In June 2005, the Board remanded a claim to reopen the issue 
of entitlement to service connection for a low back disorder, 
and a claim of entitlement to service connection for a low 
back disorder secondary to his service-connected right knee 
disability.  In a July 2008 rating decision, service 
connection was granted for a lumbar spine strain and sprain.  
As service connection was granted, that represents a full 
grant of the benefits sought.  As such, the Board will 
confine its consideration to the issues as set forth on the 
title page.

In a September 2003 rating decision service connection for a 
left knee disorder was denied.  Following the appellant's 
appeal, the RO granted service connection for left knee 
tendonitis with tenosynovitis, and assigned a 10 percent 
rating in a November 2004 rating decision.  In April 2005 
written statements, the veteran appears to raise a claim of 
entitlement to an increased rating for his left knee.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected 
degenerative changes of the right knee are not manifested by 
evidence of flexion limited to 30 degrees; or extension 
limited to 15 degrees, even taking into account his 
subjective complaints of pain and tenderness.

2.  Mild, but not moderate, right knee instability due to 
degenerative arthritis is clinically demonstrated.

3.  The objective and probative medical evidence of record 
demonstrates that the veteran's right wrist disability is not 
manifested by ankylosis.

4.  The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
bilateral hip disorder is related to the veteran's military 
service, including as due to right knee degenerative changes, 
and bilateral hip arthritis was not manifested within a year 
of discharge.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for degenerative changes of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5019, 
5260, 5261 (2008).

2.  The schedular criteria for a separate 10 percent rating 
for lateral instability due to degenerative changes of the 
right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5257 
(2008).

3.  The schedular criteria for a rating in excess of 10 
percent for residuals of a right navicular bone fracture have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5215 (2008).

4.  A bilateral hip disorder was not incurred in or 
aggravated by active service, arthritis of the hips may not 
be presumed to have been incurred therein, and it is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.102, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The requirements of 38 U.S.C.A. § 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  While 
VA failed to fully comply with the provisions of 38 U.S.C.A. 
§ 5103 prior to the rating decisions in question, VA notified 
the veteran in July 2005, June 2006, and December 2007 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claim, and 
notice of what part VA will attempt to obtain.  He was 
provided with notice of the specific rating criteria for his 
right wrist and knee disabilities in the March 2003 statement 
of the case and August 2008 supplemental statement of the 
case (SSOC), and how effective dates are determined in a June 
2006 letter.  The claim was readjudicated in the August 2008 
SSOC.  Thus, any timing error was cured and rendered 
nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).  VA has also 
fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations. 

II.	Legal Analysis

The Board has reviewed all the evidence in the veteran's 
claims files to include his written contentions, service 
treatment and personnel records, private and VA medical 
records and examination reports, and lay statements.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims files shows, or fails to show, with 
respect the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

A.	Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, 
although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning a disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield 
, 21 Vet. App. 505 (2007) (a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. 38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2007).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), it was held that 
where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and/or impaired ability to 
execute skilled movement smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  Id.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Court, however, has held that 38 C.F.R. § 4.40 does not 
require a separate rating for pain but rather provides 
guidance for determining ratings under other diagnostic codes 
assessing musculoskeletal function.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience. To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

1.	Right Knee

In a June 1983 rating decision, the RO granted service 
connection for mild degenerative changes of the right knee 
that was awarded a 10 percent disability evaluation under 
Diagnostic Code 5010.  A June 1985 rating action reduced the 
disability evaluation to noncompensable.

In March 2002, the RO received the veteran's claim for a 
compensable rating for his right knee disability.  A May 2002 
rating decision granted a 10 percent rating under Diagnostic 
Code 5010 from which the veteran appealed.  

In July 2008, the RO evaluated the veteran's knee disability 
as 10 percent disabling by analogy to 38 C.F.R. § 4.71a, 
Diagnostic Code 5019, bursitis.  Bursitis is evaluated as 
arthritis under Diagnostic Code 5003.  Under Diagnostic Code 
5003, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or groups of minor 
joints affected by limitation of motion, to be combined not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Given the disability evaluations assigned the veteran's knee 
disability, potentially applicable Diagnostic Codes provide 
ratings as follows.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5260, if flexion of the knee is limited to 45 degrees, a 10 
percent rating is assigned.  If flexion of the knee is 
limited to 30 degrees, a 20 percent rating is in order.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension 
of the knee is limited to 10 degrees, a 10 percent rating is 
assigned.  If extension of the knee is limited to 15 degrees, 
a 20 percent rating is in order.  

In a precedent opinion by the VA General Counsel, it was held 
that separate ratings may be assigned in cases where a 
service-connected knee disability includes both a compensable 
limitation of flexion under Diagnostic Code 5260 and a 
compensable limitation of extension under Diagnostic Code 
5261, provided that the degree of disability is compensable 
under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 
59990 (2004).  The basis for the opinion is that the knee has 
separate planes of movement, each of which is potentially 
compensable.  Id.

In a separate precedent opinion, the VA General Counsel held 
that separate ratings may also be assigned in cases where the 
service-connected disability includes both arthritis and 
instability, provided, of course, that the degree of 
disability is compensable under each set of criteria.  
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).  In this regard, 
under Diagnostic Code 5257, impairment of the knee, 
manifested by recurrent subluxation or lateral instability, 
will be rated 10 percent disabling when slight, 20 percent 
disabling when moderate, and 30 percent when severe.  38 
C.F.R. § 4.71a.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2008).

The probative medical evidence of record reflects that, at a 
May 2002 VA examination, the examiner reported that the 
veteran's knee extension was possible to 0 degrees with jerky 
movement and his knee flexion started to be painful at about 
70 degrees with weak and protected movement and was possible 
to 80 degrees with pain.  Ligament instability was not tested 
due to evidence of muscle spasms, and guarding.

When examined by VA in August 2002, there was full extension 
of the right knee to 0 degrees and 130 degrees of flexion 
with some guarding.  Instability was not noted.  

When examined by Carlos Vildozola, M.D., in August 2003, 
there was full range of right knee motion with pain and 
tenderness.  The veteran was noted to wear a knee brace.  

At an August 2003 VA examination right knee motion was 
demonstrated from 0 to 90 degrees.  Flexion was demonstrated 
with guarding and weakened movement.  There was mild to 
moderate medial collateral laxity. McMurray's tests 
demonstrated intact ligaments.

At a VA examination in January 2006, the veteran demonstrated 
full extension of the right knee, and flexion to 90 degrees 
with shaky and guarded range of motion movements, but 
ligaments were intact.  Notably the appellant was observed to 
wear a brace and to walk with a significant limp.  

During the June 2006 VA examination, the appellant had full 
extension and flexion was limited to 90 degrees, that the VA 
examiner felt was inaccurate, as there was significant 
guarding on the veteran's part. 

 Upon VA examination in April 2008, the veteran demonstrated 
extension to 0 degrees and flexion to 70 degrees, with no 
instability.  Pain was noted between 40 and 70 degrees.  

In light of the ranges of motion noted above, the veteran has 
not met the criteria for a compensable rating for his 
service-connected right knee under Diagnostic Code 5260 or 
5261.  Still, in light of his muscle atrophy, pain, 
discomfort, tenderness and weakened movement during range of 
motion testing, he was awarded a 10 percent rating for his 
right knee in accordance with DeLuca.  Further consideration 
of these complaints alone in order to assign a higher rating 
is not warranted in the absence of a greater loss of motion.  

Although the April 2008 VA examiner commented that repetitive 
motion caused additional limitation of motion, nevertheless, 
and given the absence of other objective medical evidence, 
the Board finds that an increased rating is not warranted 
under either of those diagnostic codes.

The medical reports do, however, establish that the veteran 
has right knee instability such as to warrant a separate 10 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
In this regard, a 10 percent rating is assigned under that 
Code for mild subluxation or lateral instability, and a 20 
percent rating is assigned for moderate subluxation of 
lateral instability.  

Since May 1, 2002, the veteran has objectively demonstrated 
guarding, and the knee has been described as weak.  The 
veteran has been repeatedly noted to wear a brace.  Further, 
an August 2003 VA examination specifically found mild to 
moderate medial collateral ligament laxity.  While other 
examinations showed no laxity, they did note the use of a 
brace, continued guarding, and on occasion spasms.  Hence, 
while the evidence is mixed, and while only one examination 
showed moderate laxity, in view of the appellant's consistent 
use of a brace and after resolving reasonable doubt in the 
appellant's favor, the Board will award a separate 10 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for mild 
instability.

While 38 C.F.R. § 4.71a, Diagnostic Code 5256 provides a 
higher evaluation for varying degrees of ankylosis, the Board 
notes that ankylosis is the immobility and consolidation of a 
joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In this 
case there is no objective evidence that the right knee is 
ankylosed as demonstrated during the range of motion 
exercises performed at all VA examinations.

Except to the extent indicated above, the preponderance of 
the objective medical evidence of record is against the 
veteran's claim for an increased rating for his service-
connected right knee disability.  



2.	Right Wrist

The June 1983 rating decision also granted service connection 
for the veteran's right wrist disability that was assigned a 
noncompensable disability rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  In October 1983, the RO awarded a 10 
percent rating for the right wrist disability.

In March 2002, the RO received the veteran's current claim 
for an increased rating for his service-connected right wrist 
disability.
 
The evidence of record includes findings of the May 2002 VA 
examination, that showed range of motion of the right wrist 
in active extension was possible to 30 degrees with pain and 
guarding, and wrist flexion was possible to 14 degrees with 
pain, guarding, and weakened movement.  Volar abduction was 
limited to 24 degrees, and radial abduction was limited to 22 
degrees.

The August 2002 VA examination report indicates that the 
veteran had a well healed 7 centimeter scar from the distal 
wrist toward his thumb that was nontender and nondepressed 
with no color changes.  Range of motion of the right wrist 
was dorsiflexion to 60 degrees, radial deviation to 10 
degrees, and ulnar deviation to 20 degrees with normal 
strength and hand function.  

In August 2003, Dr. Vildozola examined the veteran's right 
wrist and reported full range of wrist motion with mild pain 
and tenderness.

During an August 2003 VA orthopedic examination, the veteran 
complained of loss of dexterity and sensation in his right 
hand.  He worked full time as a postal worker and his job 
involved mail delivery.  X-rays were reported to show mild 
degenerative joint disease in the right wrist.  Active 
flexion was to 26 degrees and with passive flexion to 40 
degrees; active extension was to 36 degrees and to 40 degrees 
in passive movement.  Active radial adduction was to 8 
degrees and passive radial adduction was to 10 degrees.  
Active ulnar abduction was to 22 degrees and passive 
abduction was limited to 26 degrees.  The VA examiner said 
the veteran's right carpal tunnel syndrome was likely related 
to scars from his in-service wrist injury and that the 
veteran appeared to have significant difficulty in job 
performance as a postal worker due to right carpal tunnel.

In a November 2004 rating action, the RO granted service 
connection for carpal tunnel syndrome of the right wrist 
(previously characterized as median nerve neuropathy) and 
awarded a separate 10 percent disability evaluation under 
38 C.F.R. § 4.124a, Diagnostic Code 8515.  The veteran did 
not appeal, and that determination is not the subject of an 
appeal before the Board.

During the January 2006 VA orthopedic examination, the 
veteran complained of pain, wrist and hand swelling, and 
numbness in the medial nerve distribution.  He wore a wrist 
splint that did not fit due to swelling after right wrist 
use.  Objectively, there was subcutaneous tissue atrophy on 
the anterior distal forearm lateral to the flexor carpi 
radialis and that area was depressed due to subcutaneous 
tissue atrophy.  The area was also lateral to a previous 
slightly depressed atrophic surgical scar.  There was 
decreased sensation in the palmar aspect of the medial and 
ulnar distribution.  The examiner noted that the veteran had 
carpal tunnel syndrome confirmed on electro diagnostic study.  
Range of motion of the right wrist was extension to 20 
degrees, flexion to 8 degrees, radial abduction to 10 
degrees, and ulnar abduction to 12 degrees.  Post traumatic 
degenerative joint disease in the right wrist was noted, with 
significant limitation of wrist motion and carpal tunnel 
syndrome with a decreased sensation in the median nerve 
distribution.  Right wrist function was severely limited and 
additional loss of range of motion due to repetitive use was 
noted.

The veteran's service-connected right wrist disability is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5215, that rates limitation of motion of the wrist.  A 
10 percent rating is warranted for limitation of wrist motion 
(major or minor), such that dorsiflexion is less than 15 
degrees or palmar flexion is limited in line with the 
forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  That is 
the highest schedular disability rating available under that 
Diagnostic Code.  

Higher ratings are available under 38 C.F.R. § 4.71a, 
Diagnostic Code 5214; however, that provision requires the 
presence of ankylosis, a manifestation not present in the 
veteran's case.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure.  Lewis.  Because the veteran is able to move his 
right wrist, a rating in excess of 10 percent is not 
warranted under Diagnostic Code 5214.

Although there are other diagnostic codes that potentially 
relate to impairment of the wrist, after reviewing these 
alternative provisions, the Board can find no basis on which 
to assign an increased rating for the veteran's right wrist 
disability.  For example, there is no evidence of peripheral 
nerve impairment not already contemplated in the separately 
rated carpal tunnel syndrome so as to warrant application of 
a higher rating.  Further, although the veteran has post 
traumatic degenerative joint disease, arthritis due to 
trauma, confirmed by x-ray findings, is rated as degenerative 
arthritis, and the appellant is already rated on that basis.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59 (2008), addressing the impact of functional loss, 
weakened movement, excess fatigability, incoordination, and 
pain per DeLuca.  A review of the record, however, shows that 
there are no additional factors which would restrict motion 
to such an extent that the criteria for a higher rating would 
be justified.  Even considering DeLuca, the veteran retains 
motion within contemplation of the 10 percent rating.  
Regardless, because the veteran is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider 38 C.F.R. § 4.40 and 4.45.  Johnston.

For the reasons set forth above, the Board finds that the 
preponderance of the objective and probative medical evidence 
of record is against the claim of entitlement to a rating in 
excess of 10 percent for the veteran's right wrist 
disability. 

3.	Both Disabilities

The Board considered whether the case should be referred to 
the Director of VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The veteran has not required frequent hospitalization for his 
right wrist and knee disabilities and the manifestations of 
such are consistent with the assigned schedular evaluations.  
In sum, there is no indication that the average industrial 
impairment from the disabilities would be in excess of that 
contemplated by the evaluations assigned for the 
disabilities.  Although, in August 2003, a VA examiner said 
that the veteran appeared to have significant difficulty in 
job performance as a postman, the difficulty was due to right 
carpal tunnel syndrome which is not the subject of this 
appeal.  In June 2006, the veteran told a VA examiner that 
his right knee disability affected his ability to perform his 
job as a mailman and that he wore knee braces while working 
but feared job loss if he used a cane, he has not provided 
any specific documentation from his employer.

The Board also acknowledges the statement from L.R., the 
veteran's wife, and submitted on his behalf regarding his 
pain.  She does not indicate that the veteran has missed time 
from work or that he has been hospitalized as a result of his 
right wrist and knee disabilities.  Therefore, referral of 
this case for extra-schedular consideration is not in order.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

B.	Service Connection

As noted above, service connection for degenerative changes 
of the right knee was granted by the RO in June 1983.  The 
veteran currently asserts that he has bilateral hip arthritis 
due to his service-connected right knee disability.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service incurrence 
may be presumed if arthritis is manifested to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.303, 3.307, 
3.309.

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the Court has held that 
there must be evidence sufficent to show that a current 
disability exists and that the current disability was either 
caused or aggravated by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service- 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also, 38 C.F.R. § 3.310(b).

The April 2008 VA examination report indicates that the 
examiner reviewed the veteran's medical records.  The veteran 
complained of hip pain that started approximately four years 
earlier and denied any specific injury.  Results of x-rays 
taken at the time showed degenerative changes bilaterally.  
The VA examiner opined that it was less likely that the 
veteran's right knee injury was the etiology of his bilateral 
hip pain and degenerative joint disease and that it was more 
likely related to the normal aging process.

The veteran contends that service connection should be 
granted for a bilateral hip disorder due to his service-
connected right knee disability.  The current medical record 
indicates he has degenerative joint disease in his hips.  
However, in private and VA medical records, and on VA 
examinations since the veteran's separation from service, 
there is no showing that he has degenerative joint disease of 
the hips that is related to active service or to a service 
connected disorder.  The veteran has submitted no competent 
evidence to the contrary.  That is, there is no medical 
opinion or other medical evidence linking a current diagnosis 
of degenerative joint disease of the hips to the appellant's 
military service.  In fact, the April 2008 VA examiner opined 
that it was less likely that the veteran's service-connected 
right knee injury was the etiology of his bilateral hip pain 
and degenerative joint disease that was more likely related 
to the normal aging process.

The veteran does not meet the burden of presenting evidence 
as to medical cause and effect, or a diagnosis, merely by 
presenting his own, and other lay statements, because as 
laypersons they are not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., reporting to sick call, receiving 
physical therapy.  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus his and his relatives' statements regarding causation 
are not competent.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  There is no evidence showing, and the veteran does 
not assert, that he or his friends have had sufficient 
medical training to provide competent medical evidence as to 
the etiology of his claimed bilateral hip disorder as due to 
his service-connected right knee disability.

Here, there is no competent medical evidence to provide a 
nexus between any in-service injury or disease and the 
conditions that caused and contributed to his currently 
claimed bilateral hip disorder.  The preponderance of the 
evidence is therefore against the appellant's claim of 
entitlement to service connection for a bilateral hip 
disorder including as due to his service-connected right knee 
disability.

The claim is denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, except as otherwise noted, the preponderance of the 
evidence is against the veteran's claims, and the doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b).  Therefore, the 
appeal must be denied.


ORDER

Entitlement to a rating in excess of 10 percent for 
degenerative changes of the right knee is denied.

Entitlement to a separate 10 percent rating for right knee 
instability due to degenerative changes is granted subject to 
the laws and regulations governing the award of monetary 
benefits.

Entitlement to a rating in excess of 10 percent for residuals 
of a right navicular bone fracture is denied.

Entitlement to service connection for a bilateral hip 
disorder due to degenerative changes of the right knee is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


